Per curiam.
This disciplinary matter is before the Court pursuant to the report and recommendation of a special master who was appointed pursuant to Bar Rule 4-106 (a) to recommend the appropriate discipline for Respondent Elizabeth Rebecca Palmer’s violation of Rule 8.4 (a) (2) of the Georgia Rules of Professional Conduct as set out in Bar Rule 4-102 (d). Because Palmer, though properly served, has not responded to the allegations nor made an appearance in these *723proceedings, we accept the report and recommendation which found that Palmer, who has been a member of the State Bar of Georgia since 1999, was adjudged guilty on March 3, 2004 by a North Carolina jury on five felony counts of embezzlement and four felony counts of uttering a forged document in violation of North Carolina law. See N.C. Stat. §§ 14-90 and 14-120. These convictions constitute a violation of Rule 8.4 (a) (2) of Bar Rule 4-102 (d). Because the maximum penalty for a violation of Rule 8.4 (a) (2) is disbarment and because we find no mitigating circumstances that would dictate a lesser sanction, we accept the recommendation of the special master that disbarment is the appropriate sanction in this case. Accordingly, we hereby order that the name of Elizabeth Rebecca Palmer be removed from the rolls of persons entitled to practice law in the State of Georgia. Palmer is reminded of her duties under Bar Rule 4-219 (c).
Decided November 22, 2004.
William P. Smith III, General Counsel State Bar, K. Gene Chapman, Assistant General Counsel State Bar, for State Bar of Georgia.

Disbarred.


All the Justices concur.